 



Exhibit 10.1

AMENDMENT OF
EMPLOYMENT AGREEMENT

     THIS AMENDMENT, made and entered into October 19, 2004 (the “Amendment
Date”), by and between Ronald H. Zech (the “Executive”) and GATX Corporation
(the “Company”);

WITNESSETH THAT:

     WHEREAS, the Executive and the Company have previously entered into an
employment agreement (the “Agreement”) effective as of October 11, 2002, and the
parties to the Agreement wish to amend its terms;

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
the Company and the Executive hereby agree as follows, effective as of the
Amendment Date:

     1. The following is hereby substituted for Section 2.1 of the Agreement:

          2.1 DUTIES. During the Period of Employment, the Executive shall be
employed as the Chief Executive Officer of the Company with overall charge and
responsibility for the business and affairs of the Company, unless and until the
Company’s Board of Directors (the “BOARD”) elects his successor. The Executive
shall report directly to the Board and shall perform such duties customarily
incident to the office and as the Executive shall reasonably be directed to
perform by the Board. During the Period of Employment, the Company shall cause
the Executive to be elected and to remain as a member of the Board and as
Chairman of the Board; provided, however, the Executive shall not be the
Chairman of the Board if his holding such position is contrary to
then-applicable law or, in the reasonable judgment of the Board, is contrary to
the interests of the Company given the then-current business and/or investor
relations environment.

     2. The following is hereby substituted for Section 2.2 of the Agreement:

          2.2 SCOPE. During the Period of Employment, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
shall devote substantially all of his business time and attention to the
business and affairs of the Company; provided, however, that from the time he
ceases to serve as Chief Executive Officer he shall devote such of his business
time and attention to the business and affairs of the Company as the Board shall
reasonably require, consistent with the position of Chairman of the Board. It
shall not be a violation of this Agreement for the Executive to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach occasional courses or seminars at
educational institutions, or (iii) manage personal investments, so long as such
activities under clauses (i), (ii) and (iii) do not interfere, in any
substantial respect, with the Executive’s responsibilities hereunder.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
dates written below.

            GATX CORPORATION
      By: /s/ James M. Denny        James M. Denny        Its: Chairman of the
Compensation
Committee of the Board of Directors   Date:   October 19, 2004     By:   /s/
Ronald J. Ciancio         Ronald J. Ciancio     Its: Vice President, General
Counsel and Secretary     Date: October 19, 2004          

--------------------------------------------------------------------------------

    RONALD H. ZECH
    /s/ Ronald H. Zech         Date: October 19, 2004

2